Citation Nr: 0738717	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

The issue of a rating in excess of 10 percent for seborrheic 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's headaches 
are productive of severe economic inadaptability.

2.  The objective medical evidence fails to show instability 
of the right knee.

3.  The veteran had full range of motion in her right knee at 
her most recent VA examination.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent rating 
percent for migraine headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code (DC) 8100 (2007).

2.  Criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Migraine headaches

The veteran's migraine headaches are currently rated at 30 
percent under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 
30 percent rating is assigned when the characteristic 
prostrating attacks occur on an average of once a month over 
last several months; while a 50 percent rating is assigned 
when completely prostrating and prolonged attacks occur very 
frequently and are productive of severe economic 
inadaptability.

The veteran testified that she worked for the information 
office of VA where her daily activities included releasing 
information to doctors, lawyers and patients.  She stated 
that she had headaches every day.  She also stated that the 
lighting and computers aggravated her eyes and caused 
difficulty concentrating.  She indicated that when she had 
severe headaches she was allowed to go lay down.  The veteran 
indicated that she would get shots of Demerol weekly for the 
headaches and then go sleep until the effects of the shot 
wore off, before returning to her normal job.  She also 
stated that every 3 months she would get driven to Dallas for 
a special shot.  

In March 2004, the veteran indicated that she was having 
headaches every other day.

The veteran underwent a VA examination in April 2005 at which 
she reported having daily migraines.  The veteran reported 
taking imitrex three times per week on average.  The examiner 
indicated that during the interview that the veteran appeared 
to be headache free.  The examiner indicated that the veteran 
was not very specific in describing the headaches as she 
stated that she had lost several days of work on account of 
the headaches, but while she complained about headaches every 
day, she only took medication for them three times per week.

The veteran's supervisor wrote a letter in August 2005 
indicating that the veteran missed three to four days per 
month due to her chronic headaches, which the veteran used 
sick or comp days to cover.  The supervisor stated that the 
veteran did not perform well on the really bad headache days 
and was irritable and difficult to work with.  The supervisor 
indicated that the veteran was being accommodated in that she 
was allowed to work with only one light on in her office.  
Additionally, the veteran was allowed to rest in the Life 
Support section after getting her shot of Demerol.  The 
supervisor indicated that the veteran was a great worker and 
felt that the veteran should use her sick days, but the 
veteran was dedicated and came to work out of fear that she 
would lose her job.

The veteran submitted her time and attendance sheet from 
2002-2004 which showed that she used 51 hours of annual leave 
5 hours of comp time and 40 hours of sick leave in 2002; 30 
hours of annual leave and 180 hours of comp time in 2003; and 
74 hours of annual leave, 58 hours of comp time, and 75.5 
hours of sick leave in 2004.

While the veteran believes that she should be granted a 50 
percent rating, the evidence fails to show that the veteran's 
headaches have been productive of severe economic 
inadaptability.  The veteran continues to be employed, and, 
while the veteran has missed time for work, her supervisor 
has appeared willing to accommodate the veteran's needs, 
including allowing her to work without much light, and 
allowing her to lie down as necessary.  The veteran also 
indicated that her employer allowed her to use comp time to 
receive medical treatment.

The veteran continues to work, and her employer accommodates 
her needs.  As such, there is no showing of severe economic 
adaptability, and the criteria for a rating in excess of 30 
percent have not been met.  Accordingly, the veteran's claim 
is denied.

Right knee disability

At her hearing, the veteran indicated that she had gotten 
steroid shots in both knees.  She also indicated that her 
knee had lost a lot of muscle.

The veteran's right knee is currently rated at 20 percent 
under 38 C.F.R. § 4.71a, DC 5257.  Under this diagnostic 
code, a 20 percent rating is assigned for either moderate 
subluxation or moderate lateral instability; while a 30 
percent rating is assigned for either severe subluxation or 
severe lateral instability.  

The veteran testified that she wore braces on her knees every 
day.  She also stated that she used a cane when she walked a 
long distance.

In January 2001, it was noted that the veteran hand no 
significant history of locking in her right knee. 

The veteran underwent a VA examination in March 2003 at which 
the examiner noted that the veteran used a knee brace when 
walking long distances, but did not use a cane.  The examiner 
noted that the veteran's knee was stable to varus and valgus 
stresses.

The veteran underwent a second VA examination in April 2005 
at which the examiner indicated that no brace, cane, or 
crutch was needed, and noted that there had been no episodes 
of dislocation or recurrent subluxation.  Upon physical 
examination, the examiner found normal stability of the right 
knee.

While the veteran has complained of instability and locking 
in her right knee and testified that she uses both a knee 
brace and a cane, the objective medical evidence fails to 
show either instability or subluxation of the right knee, and 
a higher rating is therefore not available under this rating 
code.

A higher rating has been considered based on limitation of 
motion, but the range of motion of the veteran's right knee 
has consistently exceeded the limitation of motion necessary 
for a compensable rating under either DC 5260 or DC 5261 (for 
limitation of flexion and limitation of extension 
respectively).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.  

A January 2001 treatment record shows that the veteran had 
range of motion in her right knee from 0-110 degrees.

At the veteran's March 2003 VA examination, the veteran 
demonstrated extension to 0 degrees and flexion to 125 or 130 
degrees with some discomfort noted between 120-130 degrees.

At the veteran's VA examination in April 2005, the veteran 
demonstrated range of motion in her right knee from 0-140 
degrees, and the examiner found there was no painful motion.

As such, range of motion testing shows both flexion (to at 
least 110 degrees) and extension (to 0 degrees) which greatly 
exceeds what is required for compensable evaluations for 
limitation of flexion (45 degrees) or extension (10 degrees).

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
at the veteran's April 2005 VA examination, the examiner 
found that there was no painful motion during range of motion 
testing.  As such, an additional rating is not warranted 
under the rating criteria for limitation of motion.

A rating has also been considered under the rating criteria 
for arthritis.  Under DC 5010, traumatic arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

An MRI in July 2004 showed joint space narrowing.  However, 
the veteran's most recent VA examination found that the 
veteran had full normal range of motion in her knee.  As 
such, a compensable rating is not available for arthritis.
 
As such, given that the medical evidence of record fails to 
show either instability or compensable limitation of motion, 
the criteria for a rating in excess of 20 percent have not 
been met, and the veteran's claim is therefore denied.




III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the veteran was not actually sent a 
letter regarding the Pelegrini II requirements.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication.  While 
the veteran was not sent an actual letter, the veteran 
indicated in June 2002 that she had been informed of the 
information and evidence that she was to provide to VA and of 
the information and evidence that VA would attempt to obtain.  
The veteran also indicated that she did not have any 
additional evidence to provide other than that which had 
already been provided.  

Furthermore, the veteran is a VA employee; and through the 
course of her appeal, she has provided reasoned arguments 
accompanied by topical VA and private treatment records, 
thereby demonstrating that she is well aware of what is 
necessary to succeed in her claims.  The veteran has also 
undergone VA examinations and given testimony at a hearing 
before the Board.

Therefore, it is apparent that the veteran was well aware of 
the Pelegrini II elements, and further notice would be 
superfluous.  Moreover, it appears the development of the 
record is complete as to the issues decided herein, and in 
light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.

A rating in excess of 20 percent for a right knee disability 
is denied.


REMAND

At her hearing, the veteran testified that her skin breaks 
out every couple months.  She indicated that her hair came 
out in spots.  The veteran estimated that when she broke out, 
the rash would cover roughly half of her body.

During the course of the veteran's appeal she was prescribed 
a corticosteroid (clobetasol propionate).  The veteran has 
also been prescribed triamcinolone, which appears to be an 
asthma medication, but is also a corticosteroid.  However, 
the duration of the veteran's corticosteroid prescription is 
unknown and it is unclear why triamcinolone was prescribed.  

The veteran underwent a VA examination in April 2005 at which 
it was noted that she had changed from a private 
dermatologist to a VA dermatologist, but it is unclear 
whether there are treatment records from the new 
dermatologist which should be associated with the veteran's 
claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from April 2004 to the present.

2.  Schedule the veteran for a 
dermatological examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  

The examiner should evaluate the veteran's 
seborrheic dermatitis and:

*	determine whether it causes any 
exfoliation, exudation, itching, 
extensive lesions, or marked 
disfigurement. 
*	determine whether it causes 
ulceration or extensive exfoliation 
or crusting; systemic or nervous 
manifestations; or is exceptionally 
repugnant
*	express in terms of a percentage both 
the total body area, and the total 
exposed area, affected by the 
seborrheic dermatitis
*	indicate whether any intermittent 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, continues to 
be used to treat the veteran's 
seborrheic dermatitis, and identify 
the term(s) of any systemic therapy 
since June 2002; including a 
statement as to whether systemic 
therapy is needed constantly or near 
constantly;
*	indicate what triamcinolone was 
prescribed to treat.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


